 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NAPOLEAN ANDREWS                                   No. No. 2:14-cv-02154-KJM-AC

12                       Plaintiff
13            v.                                         ORDER

14    PRIDE INDUSTRIES, et al.,
15                       Defendants
16
                    This matter is before the court on a motion to withdraw by Andrea Rosa, counsel
17
     for plaintiff Napolean Andrews. Mot., ECF No. 147, at 1. Defendants have not opposed. For the
18
     following reasons, the court DENIES the motion to withdraw without prejudice.
19
     I.     LEGAL STANDARD
20
                    If withdrawal would leave a client in propria persona, Local Rule 182(d) requires
21
     the withdrawing person to seek leave of court, file a formal motion, and provide notice of the
22
     withdrawal to the client and all other parties who have appeared. The attorney must also provide
23
     an affidavit stating the current or last known address of the client and the efforts made to notify
24
     the client of the motion to withdraw. L.R. 182(d). California Rule of Professional Conduct 3-
25
     700(A)(2) also requires an attorney to “take[ ] reasonable steps to avoid reasonably foreseeable
26
     prejudice to the rights of the client, including giving due notice to the client, allowing time for
27
     employment of other counsel, complying with rule 3-700(D) [regarding release of a client’s
28
                                                         1
 1   papers and property and return of unearned fees], and complying with applicable laws and rules.”
 2   The Rules permit withdrawal if the client’s “conduct renders it unreasonably difficult for the
 3   member to carry out the employment effectively[.]” Cal. R. Prof. Conduct 3-700(C)(1)(d).
 4                  The decision to grant or deny a motion to withdraw is within the court’s discretion.
 5   United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009); McNally v. Eye Dog Found. for the
 6   Blind, Inc., No. 09-01184, 2011 WL 1087117, at *1 (E.D. Cal. Mar. 24, 2011) (citation omitted).
 7   In addition to policing compliance with the applicable rules, courts consider whether there is good
 8   cause for withdrawal. Johnson v. California Dep’t of Corr. & Rehabs., No. 1:09-CV-00502-
 9   OWW-SMS, 2009 WL 2447705, at *1 (E.D. Cal. Aug. 7, 2009). Courts also consider several
10   other factors, including possible prejudice to the client and other litigants, harm to the
11   administration of justice, and possible delay. Deal v. Countrywide Home Loans, No. 09-01643,
12   2010 WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010) (citation omitted).
13   II.    DISCUSSION
14                  The court first assesses whether good cause exists for Ms. Rosa to withdraw. A
15   breakdown in communications between client and attorney may constitute good cause for
16   withdrawal. China Cent. Television v. Create New Tech. HK Ltd., No. CV 15-01869 MMM
17   (AJWx), 2015 WL 12826457, at *2 (C.D. Cal. June 25, 2015) (citation omitted). Without
18   disclosing attorney-client privileged information, counsel is required to provide an adequate
19   factual basis to establish grounds for withdrawal, which may include a general explanation of
20   what the client has done or examples of communication failures. See BSD, Inc. v. Equilon
21   Enters., LLC, No. C 10–5223 SBA, 2013 WL 942578, at *3 (N.D. Cal. Mar.11, 2013); see also
22   Stewart v. Boeing Co., No. CV 12-05621 RSWL AGR, 2013 WL 1870766, at *1 (C.D. Cal. May
23   2, 2013).
24                  For purposes of a motion to withdraw, ceased communications between client and
25   counsel may constitute a breakdown in communication. Hershey v. Berkeley, No. EDCV 07–
26   689VAP(JCRX), 2008 WL 4723610, at *1–2 (C.D. Cal. Oct. 24, 2008) (granting motion to
27   withdraw because withdrawing attorneys showed client had “ceased all communications” with
28   them and refused to respond to telephone calls, emails and letters). By contrast, it is not sufficient
                                                        2
 1   for the attorney to show only that her client refused to respond to or follow some requests.
 2   Finazzo v. Hawaiian Airlines, No. CIV. 05-00524 JMSLEK, 2007 WL 1201694, at *3 (D. Haw.
 3   Apr. 23, 2007), aff’d, No. CV 05-00524 JMS-LEK, 2007 WL 9711011 (D. Haw. May 15, 2007).
 4   A difference in opinion regarding legal strategy, by itself, typically does not rise to the level of a
 5   breakdown in communication. See Dukowitz v. Wengler, No. C08-5142BHS, 2008 WL 5378307,
 6   at *14 (W.D. Wash. Dec. 23, 2008) (citation omitted).
 7                  Here, good cause does not exist to grant withdrawal in light of the current record,
 8   because counsel does not provide an adequate factual basis to establish a breakdown of
 9   communication. Counsel states her client “has refused to cooperate with counsel in various
10   matters and has cut off contact with counsel.” Mot. at 3; see also Rosa Decl., ECF No. 147
11   (“Rosa Decl.”) at 4–5. But counsel’s affidavit does not provide any meaningful detail or evidence
12   to show whether the lapse in communication rises to the level of a sufficient breakdown in
13   communication to warrant withdrawal. Ms. Rosa’s declaration only says, vaguely, she has made
14   “several efforts” to reach her client and that she left him one voice mail message one day before
15   filing her motion to withdraw. Rosa Decl. ¶¶ 6–9. While the court received documents from Ms.
16   Rosa in camera, those documents were not accompanied by a request to seal under Local Rule
17   141. The court cannot rely on the submitted materials, which are an ex parte communication,
18   given the manner of their presentation. Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-
19   LHK, 2015 WL 3863249, at *3 (N.D. Cal. June 19, 2015) (noting magistrate judge found brief
20   regarding privilege submitted in camera was improper ex parte communication)
21                  The court notes that plaintiff, instead of plaintiff’s counsel, filed a letter with the
22   court himself, but the court has disregarded the letter given that plaintiff is still represented. See
23   ECF No. 146; Min. Order, ECF No. 149. Even if the court were to take notice of the letter’s
24   comments for the limited purpose of evaluation Ms. Rosa’s pending motion, the letter does not
25   establish a breakdown in communication.
26   /////
27   /////
28   /////
                                                         3
 1                    Accordingly, without good cause, the court DENIES plaintiff counsel’s motion to
 2   withdraw, without prejudice to renewal if the motion can be renewed to cure the omissions noted
 3   by this order.
 4                    IT IS SO ORDERED.
 5   DATED: June 18, 2019.
 6

 7
                                                   UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
